 1

 2

 3

 4

 5

 6

 7
                        UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   ELENOR SKYE VILLANUEVA PATINO, et                  Case No. 1:18-cv-01468-AWI-SAB
     al.,
11                                                      ORDER RE STIPULATION TO MODIFY
                   Plaintiffs,                          SCHEDULING ORDER TO EXTEND
12                                                      DISCOVERY DEADLINES
            v.
13                                                      (ECF No. 37)
     COUNTY OF MERCED, et al.,
14
                   Defendants.
15

16

17         On January 10, 2019, the Court issued a scheduling order in this action setting discovery

18   deadlines, as well as a dispositive motion deadline of February 28, 2020, a pretrial conference

19   for May 6, 2020, and a trial date of June 30, 2020. (ECF No. 18.) On July 19, 2019, the parties

20   filed a stipulation to extend each discovery deadline in this action by approximately four

21   months. (ECF No. 31.) On this same date, the Court found good cause to extend the deadlines.

22   (ECF No. 32.) On August 30, 2019, Defendants Jessica Aguilar, Brandon Boggs, Jamie Burns,

23   Cindy Estrebillo, Debbie Mandujano, and Amber Nunes filed a motion to dismiss which is

24   pending ruling by the Court. (ECF No. 33.)

25         On December 24, 2019, the parties filed a second stipulation which will require

26   continuance of the trial date. (ECF No. 37.)

27 ///

28 ///


                                                    1
 1            Finding good cause exists to extend the deadlines, IT IS HEREBY ORDERED that the

 2    January 10, 2019 scheduling order and July 19, 2019 amended scheduling order are amended as

 3    follows:

 4           1.      Deadline for non-expert discovery:                      March 31, 2020;

 5           2.      Deadline for expert disclosure:                         May 4, 2020;

 6           3.      Deadline for supplemental expert disclosure:            June 30, 2020;

 7           4.      Deadline for the completion of expert discovery:        August 31, 2020;

 8           5.      Dispositive motions:                                    May 29, 2020;

 9           6.      Pre-trial conference:                                   August 5, 2020; and

10           7.      Trial:                                                  October 13, 2020, at 8:30 a.m.

11                   All other aspects of the January 10, 2019 scheduling order (ECF No. 18, remain in

12                   effect.

13           The Court notes that because the new deadline for completion of expert discovery will

14 extend beyond the current deadline to file a dispositive motion, the Court assumes that by extending

15 the expert discovery period that such expert discovery will not be used in any dipositive motion. If

16 the parties’ intent is otherwise they are to advise the court within five days of entry of this order.

17
     IT IS SO ORDERED.
18

19 Dated:         December 27, 2019
                                                            UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28


                                                        2
